WALLACE, Circuit Judge.
I dissent from so much of the opinion of the court as adjudges the validity of claim 2 of patent No. 309,727, being satisfied that there was' no patentable novelty in the invention therein specified. Hazleton was the inventor of everything covered by that claim (patent No, 247,910), except the peculiar form of the tubes, and tubes of that form, “radial, double branched,” were old, *982and were shown in the patents to Rogers and Black, Nos. 55,539 and 65,280. In the prevailing opinion the claim is sought to he validated^ by reading into it a limitation, — “a netwórk of radiating tubes.” This is a catch phrase, which really has no meaning, except as it may describe a somewhat larger number of tubes than are necessarily required by the claim or were shown in the earlier patents. The tubes do not interlace. Any steam generator provided with two tiers of radial double-branched tubes, and embodying the other elements of the claim, would infringe it. I do not doubt that the so-called “Climax? boiler is an exceedingly meritorious apparatus, but, so far as the improvements embodied in it are original with Morrin and Scott, they are protected by the other nine claims of the patent, and by the claims of the later patent to Morrin and Scott.